Exhibit 10.43

 

AMENDMENT 2 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT 2 (the “Amendment 2”), dated as of December 11, 2003, is made by
and between INTERLEUKIN GENETICS, INC., a Delaware corporation (“Employer”), and
FENEL ELOI, an individual (“Employee”).  Employer and Employee are parties to an
Employment Agreement, dated June 18, 2000 (the “Employment Agreement”) and an
Amendment to Employment Agreement, dated March 5, 2003 (the “Amendment”).  Terms
not otherwise defined in this Amendment 2 shall have the meanings given to them
in the Employment Agreement and/or Amendment.

 

The parties agree as follows:

 

1.     This Amendment 2 shall be effective on this day, December 11, 2003.

 

2.     In Section 2 of the Amendment, the Term is extended to continue until
three (3) years following the date of the Closing.

 

3.     In Section 3 of the Employment Agreement, Employer shall pay to Employee
beginning January 1, 2004 and continuing through the remainder of the Term of
this Amendment 2 a base salary (“Base Salary”) of $250,000.00 per year, payable
in equal monthly installments.  The Base Salary may be increased (but not
decreased) annually at the Employer’s sole discretion throughout the Term on
each anniversary of the Effective Date in the discretion of Employer’s Board.

 

4.     Except as amended, hereby, all of the terms and conditions of the
Employment Agreement and the Amendment to Employment Agreement shall remain in
full force and effect.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto as of the date first above written.

 

 

INTERLEUKIN GENETICS, INC.

 

 

 

 

 

/s/ Philip R. Reilly

 

/s/ Fenel M. Eloi

 

By Philip R. Reilly

FENEL M. ELOI

Its Chief Executive Officer

 

 

--------------------------------------------------------------------------------